FILED
                            NOT FOR PUBLICATION                              FEB 2 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM A. GRAVEN, named as Will                 No. 12-17442
Graven,
                                                 D.C. No. 2:11-cv-01228-SRB
               Plaintiff - Appellant,

  v.                                             MEMORANDUM*

DANIEL V. ESPOSITO; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                            Submitted January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       William A. Graven appeals pro se from the district court’s judgment

dismissing his diversity action alleging that defendants engaged in fraud in the

negotiation and drafting of a settlement agreement. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion the district court’s decision to

enforce a forum selection clause under Federal Rule of Civil Procedure 12(b)(3),

Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1137 (9th Cir. 2004), and de novo

its dismissal on the basis of res judicata, Stewart v. U.S. Bancorp, 297 F.3d 953,

956 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion in enforcing the forum

selection clause as to the claims against the Baums, which required any action

involving the interpretation or enforcement of the settlement agreement to be

brought in the San Bernardino County, California Superior Court, because the

court correctly concluded that the clause was enforceable, and the enforcement of

the forum selection clause was reasonable. See Murphy, 362 F.3d at 1140

(“[F]orum selection clauses are presumptively valid” unless the party challenging

the clause “‘clearly show[s] that enforcement would be unreasonable and unjust, or

that the clause was invalid for such reasons as fraud or over-reaching.’” (citation

omitted)).

       The district court properly dismissed Graven’s claims against the Espositos

as barred by the doctrine of res judicata because Graven raised or could have raised

these claims in his prior Arizona state court action that was brought against the

Espositos and resulted in a dismissal with prejudice. See Constantini v. Trans


                                          2                                     12-17442
World Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982) (“[A] federal court sitting in

diversity must apply the res judicata law of the state in which it sits.”); Tumacacori

Mission Land Dev., Ltd. v. Union Pac. R.R. Co., 297 P.3d 923, 925 (Ariz. Ct. App.

2013) (discussing the elements of claim preclusion under Arizona law).

      We reject Graven’s contentions regarding judicial bias.

      AFFIRMED.




                                           3                                   12-17442